EXHIBIT 2.3 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (“Agreement”), dated as of the7th day of May, 2013, is entered by and between Clear System Recycling, Inc., a Nevada corporation (“Purchaser”), and CI Holdings, Inc., an Oregon corporation (“Seller”). WITNESSETH THAT: WHEREAS, the Seller is the owner of all of the outstanding share capital (the “Shares”) representing 100% of the ownership interest in Chiurazzi S.r.l., an Italian company (“Chiurazzi Srl”); WHEREAS, Purchaser desires to purchase the Shares from the Seller, and the Seller desires to sell the Shares to Purchaser on the terms and conditions set forth herein; WHEREAS , the parties to this Agreement intend that such transaction will qualify as a transaction described in Section 351 and/or Section 368 of the Internal Revenue Code of 1986, as amended, and the parties have agreed not to take actions that would cause such transaction not to so qualify; and WHEREAS, in connection with the transactions contemplated herein, the Purchaser will amend its Articles of Incorporation to change the name of the Purchaser to Experience Artand Design, Inc. NOW, THEREFORE, in consideration of the foregoing and mutual covenants set forth below, the parties hereto agree as follows: 1. PURCHASE AND SALE OF SHARES Purchase of Shares. On the date hereof and subject to the terms and conditions of this Agreement, the Seller shall sell, assign, transfer, and deliver to Purchaser and Purchaser shall purchase, for the purchase price set forth in Section 1.2 hereof, the Shares at the closing provided for in Section 1.4 hereof (the “Closing”), free and clear of all liens, charges, or encumbrances of whatsoever nature. Consideration. In consideration for the purchase of the Shares, Purchaser agrees to deliver to Seller and Seller agrees to accept the delivery of Nine Million Seven Hundred Thousand (9,700,000) shares of unregistered common stock of the Purchaser (the “Stock Consideration”) issued to the Seller. The Stock Consideration to be issued hereunder is expected to be exempt from registration pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”). In addition to the Stock Consideration, consideration for the sale of the Shares to the Purchaser shall include the Purchaser’s assumption of a Secured Promissory Note dated September18, 2012 (the “Note”) in the original principal amount of $2,800,000.00 owed by the Seller to Chiurazzi International, LLC, an Arizona limited liability company and Paul Deloughery (“Chiurazzi Arizona”). In connection with the Purchaser’s assumption of the Note, Seller is being released from its obligations thereunder. Upon closing and execution of assignment and transfer of the Note, Purchaser shall be solely liable under the Note, and the Note shall be deemed void and of no further force or effect as to Seller. Prior to the Closing Date, the Purchaser shall have redeemed and cancelled twenty-three million (23,000,000) issued and outstanding held by Arthur John Carter and Arthur John Carter shall have executed an irrevocable proxy for the one-year period following the Closing Date. Deliveries at Closing. At the Closing the Seller and the Purchaser shall deliver to each other such documents, information and certificates as reasonably required by the other evidencing the satisfaction of the conditions to closing and all other covenants of the parties as provided herein. Closing. The closing of the transactions (the “Closing”) provided for in this Agreement shall take place on or before , 2013 (the “Closing Date”) by exchange of documents at 730 W. Randolph, 6th
